DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of legal phraseology such as “comprising”. Correction is required. See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marangolo (US 2012/0129115).
Regarding claim 1, Marangolo discloses a method for obtaining a magnetocaloric product from a single piece of material (1) having a magnetic phase transition, the method comprising irradiating at least part of the material with ions (refer to par. 21, lines 1-3, wherein rare gas ions are implanted on a layer of the material), wherein said irradiating is conducted with a fluence adapted so that the material has, after said irradiating, different magnetic phase transition temperatures in different parts of the material (refer to par. 21, lines 3-11, wherein irradiating ions serves to the Curie temperature of the zone; after irradiating ions said layer is characterized by an alternation of ferromagnetic zones having Curie temperatures T1 and T2 respectively; the threshold temperature is selected to lie between T1 and T2 so as to have an alternation of ferromagnetic zones and non-ferromagnetic zones). 

Regarding claim 2, Marangolo meets the claim limitations as disclosed above in the rejection of claim 1. Further, Marangolo discloses wherein the single piece of material has a first-order magnetic phase transition (refer to par. 20, lines 1-2, wherein the layer of the material is MnAs).

Regarding claim 8, Marangolo a magnetocaloric product obtainable (having a layer of the material of MnAs) by the method according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marangolo (US 2012/0129115).
Regarding claim 3, Marangolo meets the claim limitations as disclosed above in the rejection of claim 1. Further, Marangolo discloses wherein the fluence is adapted so that the magnetic phase transition temperature of the material varies between two different parts of the material (refer to par. 21, lines 3-11, wherein the Curie temperature of the material zone is modified; after irradiating ions said layer is characterized by an alternation of ferromagnetic zones having Curie temperatures T1 and T2 respectively), but fails to explicitly disclose by at least 0.5 kelvin.
However, since Marangolo does, however, disclose the temperature variation between two different parts of the material; the magnetic phase transition temperature variation constitutes a defined temperature. Therefore, the magnetic phase transition 

Regarding claim 4, Marangolo meets the claim limitations as disclosed above in the rejection of claim 1. Further, Marangolo discloses wherein the fluence is adapted so that the material has, after said irradiating, a maximum difference in the magnetic phase transition temperatures of the different parts of the product (refer to par. 21, lines 3-11, wherein the Curie temperature of the material zone is modified; after irradiating ions said layer is characterized by an alternation of ferromagnetic zones having Curie temperatures T1 and T2 respectively), but fails to explicitly disclose of value within the range of 0.5 to 150 kelvins.
However, since Marangolo does, however, disclose that after irradiating a maximum difference in the magnetic phase transition temperatures of the different parts 

Regarding claim 5, Marangolo meets the claim limitations as disclosed above in the rejection of claim 1. Further, Marangolo discloses wherein the fluence is adapted so that the magnetic phase transition temperature of the material varies, after said irradiating, from a first part of the material to a second part of the material, but fails to explicitly disclose varying monotonously.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Marangolo such that the magnetic phase transition temperature of the material varies monotonously because it appears to be an arbitrary design consideration which fails to patentably distinguish over Marangolo.

Regarding claim 6, Marangolo meets the claim limitations as disclosed above in the rejection of claim 1. Further, Marangolo discloses wherein the fluence is adapted so that the magnetic phase transition temperature of the material varies, after said irradiating, from a first part of the material to a second part of the material, but fails to explicitly disclose varying continuously.
However, it appears that the obtaining of a magnetocaloric product as disclosed by Marangolo would operate equally well with the magnetic phase transition temperature of the material varying continuously. Further, applicant has not disclosed that the varying continuously solves any stated problem, indicating simply that it is preferable to continuously vary the fluence of the irradiated ions in the material 1, from the first edge 2 to the second edge 3 of the material 1; this can be achieved by 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Marangolo such that the magnetic phase transition temperature of the material varies continuously because it appears to be an arbitrary design consideration which fails to patentably distinguish over Marangolo.

Regarding claim 7, Marangolo meets the claim limitations as disclosed above in the rejection of claim 1. Further, Marangolo discloses wherein the material (refer to par. 20, lines 1-2, wherein the material is a first-order magnetic phase transition consisting of MnAs), but fails to explicitly disclose wherein the material consists of iron-rhodium (FeRh).
However, it appears that the obtaining of a magnetocaloric product as disclosed by Marangolo would operate equally well with the material consisting of iron-rhodium. Further, applicant has not disclosed that the material claimed solves any stated problem, indicating simply that first-order transition materials such as FeRh or MnAs are given as examples; the invention is not limited exclusively to FeRh and other first-order magnetic phase transition materials can be used instead of FeRh; more specifically, any material that changes its transition temperature when irradiated with ions can be used instead of FeRh.
.

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ANA M VAZQUEZ/Examiner, Art Unit 3763